                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION


RICHARD JAMES JOHNSON                             §

VS.                                               §              CIVIL ACTION NO. 9:18-CV-162

ANGELINA COUNTY D.A. OFFICE, et al.,              §

            MEMORANDUM OPINION AND ORDER OVERRULING OBJECTIONS
                 AND ADOPTING REPORT AND RECOMMENDATION

         Plaintiff, Richard James Johnson, an inmate confined at the Allred Unit with the Texas
Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983 against defendants Angelina County D.A. Office,

Angelina County D.A., Court of Criminal Appeals, Texas Bar Association, and the Angelina County

Defense Attorney Winfred III.

         The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends this action be dismissed as frivolous and for failure to state a

claim.

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the records, and pleadings. Plaintiff filed

objections to the Report and Recommendation of United States Magistrate Judge. This requires a

de novo review of the objections in relation to the pleadings and applicable law. See FED. R. CIV.

P. 72(b).

         Plaintiff objects that the Magistrate Judge did not consider all his claims. A review of the

complaint, however, reveals that although plaintiff lists several defendants, his only complaint was

as follows: “[t]he defendants are denying myself and two other offenders access at our trial transcript

records, and information that is of a liberty interest.” Original Complaint, pg. 4 (docket entry no.

1). Under the brief description section for each defendant, plaintiff merely alleges “due process
violation, liberty interest” or just “liberty interest.” Based on the foregoing, the Magistrate Judge

did not err in construing plaintiff’s claims.

        In his Objections, plaintiff adds the following claims:

        1.      Defendant Texas Bar Association:

                They hold information about their member John Ross Kaye, that
                would help the petitioner show and prove that his trial counsel at the
                time John Ross Kaye, had Alzhtimers [sic] during trial and was
                ineffective because of a mental defect rendering petitioner’s trial
                constitutionally infirm.

        2.      Defendant Winfred Simons III:

                This defendant possess [sic] information, facts and proof that an all
                white jury was illegally empanaled [sic]. By banning and taking
                blacks off the jury only because they were black rendering conviction
                constitutionally infirm.

        3.      Defendant Alberto Charanza-Angelina County D.A.:

                This defendant holds information that would prove that the waivor
                [sic] of jury trial in a burglary conviction was forged rendering
                conviction constitutionally infirm.

        4.      Defendant Court of Criminal Appeals:

                This defendant holds information that would show whether under state
                law and Court of Criminal Appeals rules if (1) ineffective-assistance-
                of-trial-counsel claims must be raised in an initial-review collateral
                proceeding. (2) Whether ineffective assistance of an initial-review
                collateral proceeding on an ineffective assistance-at-trial claim may
                provide cause for a procedural default in a court of criminal appeals
                habeas proceeding. (3) Whether it’s ubiquitous “Denied Without
                Written Order” gave petitioner a constitutionally sound due process
                review during petitioner’s claims. (4) This defendant holds fact that
                will allow petitioner to bring forth claims of contrary to law rulings.

Objections, pgs. 1-2 (docket entry no.14). Plaintiff then states these allegations will allow him to

gather facts to seek permission from the Fifth Circuit Court of Appeals to file a successive habeas

petition. Plaintiff argues this § 1983 civil rights action is not barred by Heck v. Humphrey, 512 U.S.

477 (1993) as the testimony and records he seeks will not automatically “spell speedier release.” Id.

        To the extent plaintiff is still seeking a free copy of his trial transcript, plaintiff has yet to

demonstrate he cannot pay for the trial transcript. In fact, in his Objections, plaintiff states Angelina


                                                    2
County refused to “sale” [sic] them to him. Regardless, plaintiff has not demonstrated a need for the

trial transcript in proving his claims. Plaintiff does not need the trial transcript to seek permission

from the Fifth Circuit Court of Appeals to file a successive habeas petition. Furthermore, and

contrary to plaintiff’s belief, his claims as outlined above are barred by Heck. Any § “1983 claim

which attacks the unconstitutionality of a conviction (or imprisonment, as the case may be) does not

accrue until that conviction (or sentence) has been “reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such determination or called into

question by a federal court’s issuance of a writ of habeas corpus.” Wells v. Bonner, 45 F.3d 90, 94

(5th Cir. 1995) (quoting Heck v Humphrey, 512 U.S. at 2372)). Success in this action would
necessarily demonstrate the invalidity of plaintiff’s confinement. Wilkinson v. Dotson, 544 U.S. 74

(2005). As plaintiff’s § 1983 claims are barred in this suit, plaintiff has not demonstrated a need for

the trial transcript in prosecuting this action.

                                                   ORDER

        Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is ADOPTED.

A Final Judgment will be entered in accordance with the recommendations of the Magistrate Judge.


       So Ordered and Signed
       Aug 25, 2019




                                                     3
